Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final office action is in response to the amendments entered on 06/08/2022. Claims 1-3, 21, 22, 26, and 27 have been amended. Claims 1-13 and 21-27 are currently pending and have been examined below. 

		Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 1 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows: 
generating a mapping of target sentiments with respect to a content item wherein the target sentiments are specified by a publisher of the content item, wherein the content item comprises a runtime, and wherein the mapping associates the target sentiments with increments of the runtime such that an intended target sentiment is associated with each respective increment of the runtime, resulting in intended target sentiments spanning the runtime;
obtaining first actual sentiments of a first user of the during a first presentation of the first portion of the content item;
comparing the first actual sentiments to the target sentiments in accordance with timestamps associated with the first portion of the content item, resulting in a first comparison;
determining that the first actual sentiments satisfy first criteria for engaging a first action based on the first comparison, resulting in a first identification of the first action; and  
engaging the first action based on the first identification of the first action, wherein, if a first intended target sentiment associated with the first portion of the content item comprises excitement and when the first actual sentiments of the first user are determined not to include excitement, the engaging the first action comprises causing additional portions of the content item that are associated with excitement to be provided to evoke excitement in the first user.
 As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). That is, the limitations recited above describe the process of determining sentiments of users when viewing advertising, comparing the sentiments to target sentiments, and taking an action based on the comparison to invoke an intended reaction of the user. This process relates to advertising activities. The recitation of generic components (i.e., a memory, a processing system and user equipment to display advertisements does not take the claim limitations out of the enumerated grouping(s). Thus, the claim recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of: 
a processing system including a processor; 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations; 
providing a first portion of the content item to a first user equipment and presenting content on first user equipment; and 
causing the first user equipment to present a map corresponding to the mapping, wherein the map conveys the intended target sentiments spanning the runtime and provides control for selective fast forwarding of the content item to portions of the content item that are mapped to select target sentiments of the intended target sentiments, and wherein the control enables user customized playback of the content item according to the select target sentiments.
 The processor, memory and first user equipment to display content and a content map are recited at a high level of generality and merely generally link the abstract idea to a particular technological environment (i.e., a generic computing device with a processor and memory, and first user equipment (such as a smartphone) to display advertisements/content provided by the processing system). Additionally, the recitation of a control for selective fast forwarding to portions of the content item that are mapped to select target sentiments is recited at a high level of generality. Examiner notes that Applicant’s specification only discusses fast-forwarding once in paragraph [0033] of the published specification which states “the targeted emotions/sentiments as provided by the server may be presented via the application 204 b as, e.g., a map, a graph, an image, an audio guide, and/or any other indications/indicators that convey the intended emotional/sentimental targets over the entirety of the thirty minute runtime video” and that “the user may have an ability to select (e.g., fast-forward to) those portions, potentially skipping/avoiding other portions of the video.” The claim language and corresponding portion of the specification describe generic fast-forwarding capabilities in the technological environment of a video playback system. The claims do not describe a specific user interface beyond providing the user with the mapping information (e.g., a particular scene is intended to be comedic, scary, etc.) and the ability to manually fast-forward through that scene. Therefore this limitation only generally links the abstract idea to the technological environment or field of use of video playback. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are recited at a high level of generality and only generally link the use of the judicial exception to a particular technological environment. The same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent machine-readable medium claim 21 and method claim 26 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent system claim 1. The processing system including a processor in claim 21 and the processing system including a processor in claim 26 add nothing of substance to the underlying abstract idea. At best, the processing system in independent claims 21 and 26 merely provide an environment to implement the abstract idea. 
Dependent claims 2-13, 22-25, and 27 are rejected on a similar rational to the claims upon which they depend. 
Regarding claims 2, 22, and 27, the claim recite “obtaining the first actual sentiments of the first user comprises monitoring a cortisol level of the first user” and “wherein the obtaining involves predicting sentiments of the first user where one or more machine learning (ML) algorithms are utilized and where feedback to the one or more ML algorithms causes any error in predictions of the sentiments of the first user to converge towards zero as utilization of the one or more ML algorithms is increased.”
Examiner notes that monitoring a cortisol level of the user is claimed and described in the published specification at a very high level of generality. Specifically, Examiner notes that the sole reference to cortisol is paragraph [0036] which states “other types of (passive) monitors, such as for example heart rate monitors, pulse rate monitors, cortisol monitors, pupil or retinal monitors, etc., may be utilized to identify/determine a user's likely emotions/sentiments.” Using a generic cortisol monitor to measure cortisol levels and determine the likely sentiment/emotion of the user amounts to insignificant extra-solution activity in the form of pre-solution data gathering to determine the sentiment of the user. Accordingly, this limitation, alone and in combination, does not integrate the abstract idea into a practical application because it not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the limitation “obtaining the first actual sentiments of the first user comprises monitoring a cortisol level of the first user” does not amount to significantly more because measuring cortisol to determine stress levels is a well-understood, routine and conventional activity in the field as evidenced by US Patent Application Publication Number 20200037944 (“Nishiyama”) which states “cortisol, which is generally well-known in association with stress. Cortisol is hormone whose secretion amount increases when excessive stress is applied. For this reason, by examining concentration of cortisol, it is possible to grasp a stress amount at the time of the examination. The concentration of cortisol can be measured by saliva sampling, blood sampling, or urine examination” and US Patent Application Publication Number 20030224526 (“Lawrence”) which states paragraph [0008] “conventional devices, such as saliva collection kits, are available commercially and are capable of measuring cortisol levels in collected saliva samples.” Therefore, the additional limitation does not integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Further, regarding the limitation “wherein the obtaining involves predicting sentiments of the first user where one or more machine learning (ML) algorithms are utilized and where feedback to the one or more ML algorithms causes any error in predictions of the sentiments of the first user to converge towards zero as utilization of the one or more ML algorithms is increased,” Examiner notes that the recitation of one or more machine learning algorithms to predict sentiments in the claims/specification is described at a very high level of generality. Specifically, Examiner notes support for this limitation is found exclusively in paragraph [00037] of the published specification. There is no disclosure of a specific algorithm used, the input to the algorithm, the output of the algorithm, or how the algorithm is trained to reduce an error in prediction of the user’s emotions/sentiments. At this level of generality, these limitations only generally link the abstract idea to a particular technological environment or field of use (i.e., machine learning) and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. 
Dependent claims 3-13 and 23-25 are rejected on a similar rational to the claims upon which they depend. Specifically each of the remaining dependent claims only serves to further narrow the abstract idea or generally link the abstract idea to a particular technology environment and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-13, 21, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20130290994 (“Machado”) in view of US Patent Application Publication Number 20090288131 (“Kandekar”).
Claim 1
	As per claim 1, Machado teaches a device comprising: 
	a processing system including a processor ([0018] “one or more processors”); 
	a memory ([0018] “a system memory”) that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
generating a mapping of target sentiments with respect to a content item wherein the target sentiments are specified by a publisher of the content item ([0047] “the content may be divided into multiple segments, with each segment being associated with an intended reaction.” And, [0028]. And, [0044] “The intended reaction may be defined, for example, by the author or publisher of the content.” Examiner interprets the intended reaction as a target sentiment. Examiner interprets associating each segment of content with an intended reaction as generating a mapping of target sentiments.); 
wherein the content item comprises a runtime, and wherein the mapping associates the target sentiments with increments of the runtime such that an intended target sentiment is associated with each respective increment of the runtime, resulting in intended target sentiments spanning the runtime ([0028] “the content may be logically divided into two or more segments, each of which may be associated with different or similar intended reactions. For example, a thirty second advertisement may start with a five second attention-grabbing scene that is intended to shock the audience, and may then switch to a scene that is intended to entertain the audience for the remaining twenty-five seconds.” Examiner interprets the length of the advertisement the runtime (e.g. 30 seconds) and the scenes within the advertisement associated with different intended reactions as the increments of the runtime); 
providing a first portion of the content item to a first user equipment ([0007] “content may be selected and delivered for display.” And, [0031] “content computer may provide the selected content to the display device” where [0057] “the content may be logically divided into two or more segments, each of which may be associated with different or similar intended reactions.” Examiner interprets a segment of content provided to the user equipment as a first portion of the content item.); 
obtaining first actual sentiments of a first user of the first user equipment during a first presentation of the first portion of the content item by the first user equipment ([0041] “determine a user reaction to the current content being displayed on display device based at least in part on the facial expression of the user viewing the current content. For example, user reaction analyzer may determine that the user is happy or entertained by the current content, e.g., if the user is smiling or laughing.” And, [0028] “comparing the actual reactions exhibited during playback of the different segments to the respective intended reactions for those segments.” And, [0047] “determining the indication of efficacy of the content may include comparing the actual reactions exhibited during playback of the multiple segments to the respective intended reactions for those segments.); 
comparing the first actual sentiments to the target sentiments in accordance with timestamps associated with the first portion of the content item, resulting in a first comparison ([0028] “the content may be logically divided into two or more segments, each of which may be associated with different or similar intended reactions. For example, a thirty second advertisement may start with a five second attention-grabbing scene that is intended to shock the audience, and may then switch to a scene that is intended to entertain the audience for the remaining twenty-five seconds. In such cases, comparing the indication of user reaction to the indication of intended reaction may include comparing the actual reactions exhibited during playback of the different segments to the respective intended reactions for those segments, and determining a composite efficacy value for the content” and “comparing the actual reactions exhibited during playback of the different segments to the respective intended reactions for those segments.” And, [0047] “determining the indication of efficacy of the content may include comparing the actual reactions exhibited during playback of the multiple segments to the respective intended reactions for those segments.” Examiner interprets the first five seconds as an example timestamp associated with the first portion of the content item.); 
	determining that the first actual sentiments satisfy first criteria for engaging a first action based on the first comparison, resulting in a first identification of the first action ([0027] “The determined efficacy value may represent a level of correlation between the user's reaction and the intended reaction. For example, if the user is entertained by content that is intended to be funny, or if the user is frustrated with content that is intended to be consternating, then the efficacy value may be relatively high.” And, [0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer may select a targeted content item that shares a common characteristic with the current content item” and [0030] “If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.” Examiner interprets the efficacy value being greater than or less than a threshold value as satisfying a first criteria. Examiner interprets selecting content to play based on the threshold being satisfied as a first identification of a first action.);
engaging the first action based on the first identification of the first action ([0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer 18 may select a targeted content item that shares a common characteristic with the current content item (e.g., intended reaction=“comedic”; likability score=“9”; etc.), and may cause playback of the selected targeted content item to be queued for playback after the current content item has completed. If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.” Examiner interprets causing playback of the selected targeted content item as engaging in the first action.). 
wherein, if a first intended target sentiment associated with the first portion of the content item comprises excitement and when the first actual sentiments of the first user are determined not to include excitement, the engaging the first action comprises causing additional portions of the content item that are associated with excitement to be provided to the first user equipment to evoke excitement in the first user ([0027] “The determined efficacy value may represent a level of correlation between the user's reaction and the intended reaction. For example, if the user is entertained by content that is intended to be funny, or if the user is frustrated with content that is intended to be consternating, then the efficacy value may be relatively high.” And, [0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer 18 may select a targeted content item that shares a common characteristic with the current content item (e.g., intended reaction=“comedic”; likability score=“9”; etc.), and may cause playback of the selected targeted content item to be queued for playback after the current content item has completed. If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.” And, [0025] “reactions, such as ‘happy’, ‘entertained’, ‘excited.’” Examiner interprets the efficacy value of the current content item as less than a threshold as a determination that the actual sentiment of the first user is determined not to include the intended reaction (e.g., excitement). Examiner interprets causing playback of the selected targeted content item to begin in its place when the efficacy value is below a threshold as causing additional portions of the content item that are associated with excitement to be provided to evoke excitement. In this case Examiner notes that the common characteristic shared by the current content item and the target content item is the intended reaction (e.g., excitement)).
Machado teaches not explicitly teach but Kandekar teaches: 
causing the first user equipment ([0054] “Graphical User Interface (GUI) used by the alert processing function to present an advance content alert to the user”) to present a map corresponding to the mapping, wherein the map conveys the intended target sentiments spanning the runtime and provides control for selective fast-forwarding of the content item to portions of the content item that are mapped to select target sentiments of the intended target sentiments, and wherein the control enables user customized playback of the content item according to the select target sentiments ([0050] “the alert processing function 22 may enable the user 14 to perform traditional remote control functions such as muting, fast-forwarding.” And, [0103] “inserting unobtrusive advance content alerts into a media item during playback.” And, [102] “In this example, the objectionable content is a segment of the video content item that is identified as being scary. As a result, an advance content alert 96 is inserted at point A during playback of the media item . . . instructions are received from the user to skip the ‘scary’ content. As a result, when playback reaches a point B, playback skips to a point C, thereby skipping over the ‘scary’ content.” And, [0045] “a count-down timer indicating an amount of time, such as a number of seconds, until playback of the upcoming objectionable content.” And, [0038] “the media player 12 is to look ahead ten (10) minutes for upcoming content for which the user desires advance content alerts.” And, [0050] “the user 14 may be enabled to select a starting point and an ending point for a segment of the media item to be skipped.” Examiner interprets the content alerts correlated with segments including content that is identified by a sentiment (e.g., scary content) as a mapping that conveys intended target sentiments spanning the run time. Examiner interprets the control to skip or fast-forward through the identified segments as a control for selective fast-forwarding that enables user-customized playback of the intended target sentiments.). 
Therefore, it would have been obvious for Machado to include causing the first user equipment  to present a map corresponding to the mapping, wherein the map conveys the intended target sentiments spanning the runtime and provides control for selective fast-forwarding of the content item to portions of the content item that are mapped to select target sentiments of the intended target sentiments, and wherein the control enables user customized playback of the content item according to the select target sentiments as taught by Kandekar so that “the user is enabled to select one or more types of objectionable content for which to receive alerts from a list of predefined objectionable content types such as, for example, profane language, violent content, scary content, sexual situations” (Kandekar [0090]) and so that the “user may cause skipping of the objectionable content” (Kandekar [0061] resulting in an improved user experience.

Claim 4
	As per claim 4, Machado further teaches: 
wherein the determining that the first actual sentiments satisfy the first criteria for engaging the first action based on the first comparison includes determining that the first actual sentiments are within a threshold of the target sentiments ([0027] “The determined efficacy value may represent a level of correlation between the user's reaction and the intended reaction. For example, if the user is entertained by content that is intended to be funny, or if the user is frustrated with content that is intended to be consternating, then the efficacy value may be relatively high.” And, [0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer may select a targeted content item that shares a common characteristic with the current content item” and [0030] “If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.”). 
 
Claim 5
	As per claim 5, Machado further teaches: 
	wherein the first identification of the first action includes an identification of a first timeslot for the first user equipment to present a first creative ([0011] “The content computer may then select a targeted content item for playback on the display based on the efficacy value. For example, if the current content is intended to be entertaining, and the user is observed to be laughing (e.g., the efficacy value indicates a positive correlation between actual and intended reactions), then another entertaining content item may be targeted for display to the user, and may be queued for playback after the current content has finished playing. However, if the user is instead observed to be frowning at content that is intended to be entertaining, then the content computer may select a different type of content for display to the user. In some cases, the content computer may also interrupt playback of the current content and replace it with the different type of content, e.g., in response to a low efficacy value.” And, [0031] “The content may be digital, multimedia content which can be in the form of commercial advertisements.” Examiner interprets both queueing (next available timeslot) and interrupting and replacing content (current timeslot) as identifying a timeslot to present the first creative.). 

Claim 6
	As per claim 6, Machado further teaches: 
	wherein the first creative includes a first advertisement ([0031] “The content may be digital, multimedia content which can be in the form of commercial advertisements.”).

Claim 7
	As per claim 7, Machado further teaches: 
	selecting the first advertisement based on the first actual sentiments of the first user,
resulting in a first selection ([0027] “The determined efficacy value may represent a level of correlation between the user's reaction and the intended reaction. For example, if the user is entertained by content that is intended to be funny, or if the user is frustrated with content that is intended to be consternating, then the efficacy value may be relatively high.” And, [0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer may select a targeted content item that shares a common characteristic with the current content item.” And, [0031] “multimedia content which can be in the form of commercial advertisements.”);
wherein the engaging of the first action includes providing the first advertisement to the
first user equipment based on the first selection ([0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer 18 may select a targeted content item that shares a common characteristic with the current content item (e.g., intended reaction=“comedic”; likability score=“9”; etc.), and may cause playback of the selected targeted content item to be queued for playback after the current content item has completed. If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.” And, [0031] “multimedia content which can be in the form of commercial advertisements.”).

Claim 8
	As per claim 8, Machado further teaches: 
providing the first portion of the content item to a second user equipment ([0007] “content may be selected and delivered for display.” And, [0031] “content computer may provide the selected content to the display device” where [0057] “the content may be logically divided into two or more segments, each of which may be associated with different or similar intended reactions.” Examiner interprets a segment of content provided to the user equipment as a first portion of the content item. And, [0032] “system 10 may include a data store for storing the indicia of user reactions to the content, e.g., based on multiple users' reactions.” And, claim 14 “comparing a second user reaction exhibited during playback of the second segment to the second intended reaction.”); 
obtaining second actual sentiments of a second user of the second user equipment during a second presentation of the first portion of the content item by the second user equipment, wherein the second actual sentiments are at least partially different from the first actual sentiments ([0041] “determine a user reaction to the current content being displayed on display device based at least in part on the facial expression of the user viewing the current content. For example, user reaction analyzer may determine that the user is happy or entertained by the current content, e.g., if the user is smiling or laughing.” And, [0028] “comparing the actual reactions exhibited during playback of the different segments to the respective intended reactions for those segments.” And, [0047] “determining the indication of efficacy of the content may include comparing the actual reactions exhibited during playback of the multiple segments to the respective intended reactions for those segments. And, [0032] “system 10 may include a data store for storing the indicia of user reactions to the content, e.g., based on multiple users' reactions” where “based on multiple users' reactions and/or reactions gathered over time, in association with the respective content” and “if the user reaction from a majority of users to a particular content item was laughter, then the system 10 may classify the content item as comedic.” And, claim 14 “comparing a second user reaction exhibited during playback of the second segment to the second intended reaction.” Examiner notes that in paragraph [0032] different users can have different reactions/sentiments (e.g., some users laugh, other users do not).); 
comparing the second actual sentiments to the target sentiments in accordance with the timestamps, resulting in a second comparison ([0028] “the content may be logically divided into two or more segments, each of which may be associated with different or similar intended reactions. For example, a thirty second advertisement may start with a five second attention-grabbing scene that is intended to shock the audience, and may then switch to a scene that is intended to entertain the audience for the remaining twenty-five seconds. In such cases, comparing the indication of user reaction to the indication of intended reaction may include comparing the actual reactions exhibited during playback of the different segments to the respective intended reactions for those segments, and determining a composite efficacy value for the content. comparing the actual reactions exhibited during playback of the different segments to the respective intended reactions for those segments.” And, [0047] “determining the indication of efficacy of the content may include comparing the actual reactions exhibited during playback of the multiple segments to the respective intended reactions for those segments.” Examiner interprets the first five seconds as an example timestamp associated with the first portion of the content item. And, claim 14 “comparing a second user reaction exhibited during playback of the second segment to the second intended reaction.” And, [0032] for reactions from multiple users.); 
	determining that the second actual sentiments satisfy second criteria for engaging a second action based on the second comparison, resulting in a second identification of the second action, wherein the second action is different from the first action ([0027] “The determined efficacy value may represent a level of correlation between the user's reaction and the intended reaction. For example, if the user is entertained by content that is intended to be funny, or if the user is frustrated with content that is intended to be consternating, then the efficacy value may be relatively high.” And, [0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer may select a targeted content item that shares a common characteristic with the current content item” and [0030] “If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.” Examiner interprets playing a selected item immediately as different from playing a selecting item placed in a queue after the first item has completed playing); 
engaging the second action based on the second identification of the second action ([0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer 18 may select a targeted content item that shares a common characteristic with the current content item (e.g., intended reaction=“comedic”; likability score=“9”; etc.), and may cause playback of the selected targeted content item to be queued for playback after the current content item has completed. If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.”). 

Claim 9
	As per claim 9, Machado further teaches: 
	wherein the second identification of the second action includes an identification of a second timeslot for the second user equipment to present a second advertisement, and wherein the second timeslot is different from the first timeslot ([0027] “The determined efficacy value may represent a level of correlation between the user's reaction and the intended reaction.” And, [0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer 18 may select a targeted content item that shares a common characteristic with the current content item (e.g., intended reaction=“comedic”; likability score=“9”; etc.), and may cause playback of the selected targeted content item to be queued for playback after the current content item has completed. If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.” Examiner interprets stopping playback and playing a targeted advertisement immediately as a different time slot than queueing an advertisement to play after the current content has finished playing). 

Claim 10
	As per claim 10, Machado further teaches: 
	wherein the determining that the first actual sentiments satisfy the first criteria for engaging the first action based on the first comparison includes determining that the first actual sentiments differ from the target sentiments in a first amount that is greater than a first threshold ([0027] “The determined efficacy value may represent a level of correlation between the user's reaction and the intended reaction. For example, if the user is entertained by content that is intended to be funny, or if the user is frustrated with content that is intended to be consternating, then the efficacy value may be relatively high.” And, [0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer may select a targeted content item that shares a common characteristic with the current content item.” And, [0030] “If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.”). 

Claim 11
	As per claim 11, Machado further teaches: 
	selecting a second portion of the content item based on the determining that the first
actual sentiments differ from the target sentiments in the first amount that is greater than the first
threshold ([0027] “The determined efficacy value may represent a level of correlation between the user's reaction and the intended reaction. For example, if the user is entertained by content that is intended to be funny, or if the user is frustrated with content that is intended to be consternating, then the efficacy value may be relatively high.” And, [0030] “If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.”);
providing the second portion of the content item to the first user equipment to facilitate a third presentation of the second portion of the content item by the first user equipment subsequent to the first presentation of the first portion of the content item by the first user equipment ([0027] “The determined efficacy value may represent a level of correlation between the user's reaction and the intended reaction. For example, if the user is entertained by content that is intended to be funny, or if the user is frustrated with content that is intended to be consternating, then the efficacy value may be relatively high.” And, [0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer 18 may select a targeted content item that shares a common characteristic with the current content item (e.g., intended reaction=“comedic”; likability score=“9”; etc.), and may cause playback of the selected targeted content item to be queued for playback after the current content item has completed. If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.”). 

Claim 12
	As per claim 12, Machado further teaches: 
	wherein the determining that the second actual sentiments satisfy the second criteria for engaging the second action based on the second comparison includes determining that the second actual sentiments differ from the target sentiments in a second amount that is greater than the first threshold ([0027] “The determined efficacy value may represent a level of correlation between the user's reaction and the intended reaction. For example, if the user is entertained by content that is intended to be funny, or if the user is frustrated with content that is intended to be consternating, then the efficacy value may be relatively high.” And, [0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer 18 may select a targeted content item that shares a common characteristic with the current content item (e.g., intended reaction=“comedic”; likability score=“9”; etc.), and may cause playback of the selected targeted content item to be queued for playback after the current content item has completed. If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion.”);
selecting a third portion of the content item based on the determining that the second actual sentiments differ from the target sentiments in the second amount that is greater than the first threshold, wherein the third portion of the content item is different from the second portion of the content item ([0027] “The determined efficacy value may represent a level of correlation between the user's reaction and the intended reaction. For example, if the user is entertained by content that is intended to be funny, or if the user is frustrated with content that is intended to be consternating, then the efficacy value may be relatively high.” And, [0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer 18 may select a targeted content item that shares a common characteristic with the current content item (e.g., intended reaction=“comedic”; likability score=“9”; etc.), and may cause playback of the selected targeted content item to be queued for playback after the current content item has completed. If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion.”);
providing the third portion of the content item to the second user equipment to facilitate a fourth presentation of the third portion of the content item by the second user equipment subsequent to the second presentation of the first portion of the content item by the second user equipment ([0027] “The determined efficacy value may represent a level of correlation between the user's reaction and the intended reaction. For example, if the user is entertained by content that is intended to be funny, or if the user is frustrated with content that is intended to be consternating, then the efficacy value may be relatively high.” And, [0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer 18 may select a targeted content item that shares a common characteristic with the current content item (e.g., intended reaction=“comedic”; likability score=“9”; etc.), and may cause playback of the selected targeted content item to be queued for playback after the current content item has completed. If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion.”);

Claim 13
	As per claim 13, Machado further teaches: 
wherein the content item includes a video, a musical track, or a combination thereof ([0031] “The content may be digital, multimedia content which can be in the form of commercial advertisements, entertainment, political advertisements, survey questions, or any other appropriate type of content.” And, [0016] “video and/or audio for presentation.”).

Claim 21
	As per claim 21, Machado teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate
performance of operations, the operations comprising:
	deriving a mapping of target sentiments with respect to a content item, wherein the target
sentiments are specified by a creator of the content item ([0047] “the content may be divided into multiple segments, with each segment being associated with an intended reaction.” And, [0028]. And, [0044] “The intended reaction may be defined, for example, by the author or publisher of the content.” Examiner interprets the intended reaction as a target sentiment. Examiner interprets the author as a creator. Examiner interprets associating each segment of content with an intended reaction as deriving a mapping of target sentiments.); 
wherein the content item comprises a runtime, and wherein the mapping associates the target sentiments with increments of the runtime such that an intended target sentiment is associated with each respective increment of the runtime, resulting in intended target sentiments spanning the runtime ([0028] “the content may be logically divided into two or more segments, each of which may be associated with different or similar intended reactions. For example, a thirty second advertisement may start with a five second attention-grabbing scene that is intended to shock the audience, and may then switch to a scene that is intended to entertain the audience for the remaining twenty-five seconds.” Examiner interprets the length of the advertisement the runtime (e.g. 30 seconds) and the scenes within the advertisement associated with different intended reactions as the increments of the runtime); 
transmitting a first portion of the content item to a first user equipment ([0007] “content may be selected and delivered for display.” And, [0031] “content computer may provide the selected content to the display device” where [0057] “the content may be logically divided into two or more segments, each of which may be associated with different or similar intended reactions.” Examiner interprets a segment of content provided to the user equipment as a first portion of the content item.); 
obtaining first actual sentiments of a first user during a first presentation of the content item ([0041] “determine a user reaction to the current content being displayed on display device based at least in part on the facial expression of the user viewing the current content. For example, user reaction analyzer may determine that the user is happy or entertained by the current content, e.g., if the user is smiling or laughing.” And, [0028] “comparing the actual reactions exhibited during playback of the different segments to the respective intended reactions for those segments.” And, [0047] “determining the indication of efficacy of the content may include comparing the actual reactions exhibited during playback of the multiple segments to the respective intended reactions for those segments.); 
comparing the first actual sentiments to the target sentiments in accordance with timestamps associated with the content item, resulting in a first comparison ([0028] “the content may be logically divided into two or more segments, each of which may be associated with different or similar intended reactions. For example, a thirty second advertisement may start with a five second attention-grabbing scene that is intended to shock the audience, and may then switch to a scene that is intended to entertain the audience for the remaining twenty-five seconds. In such cases, comparing the indication of user reaction to the indication of intended reaction may include comparing the actual reactions exhibited during playback of the different segments to the respective intended reactions for those segments, and determining a composite efficacy value for the content” and “comparing the actual reactions exhibited during playback of the different segments to the respective intended reactions for those segments.” And, [0047] “determining the indication of efficacy of the content may include comparing the actual reactions exhibited during playback of the multiple segments to the respective intended reactions for those segments.” Examiner interprets the first five seconds as an example timestamp associated with the first portion of the content item.); 
determining that the first actual sentiments satisfy first criteria for engaging a first action based on the first comparison, resulting in a first identification of the first action ([0027] “The determined efficacy value may represent a level of correlation between the user's reaction and the intended reaction. For example, if the user is entertained by content that is intended to be funny, or if the user is frustrated with content that is intended to be consternating, then the efficacy value may be relatively high.” And, [0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer may select a targeted content item that shares a common characteristic with the current content item” and [0030] “If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.” Examiner interprets the efficacy value being greater than or less than a threshold value as satisfying a first criteria. Examiner interprets selecting content to play based on the threshold being satisfied as a first identification of a first action.);
engaging the first action based on the first identification of the first action ([0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer 18 may select a targeted content item that shares a common characteristic with the current content item (e.g., intended reaction=“comedic”; likability score=“9”; etc.), and may cause playback of the selected targeted content item to be queued for playback after the current content item has completed. If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.” Examiner interprets causing playback of the selected targeted content item as engaging in the first action.). 
wherein, if a first intended target sentiment associated with the first portion of the content item comprises excitement and when the first actual sentiments of the first user are determined not to include excitement, the engaging the first action comprises causing additional portions of the content item that are associated with excitement to be provided to the first user equipment to evoke excitement in the first user ([0027] “The determined efficacy value may represent a level of correlation between the user's reaction and the intended reaction. For example, if the user is entertained by content that is intended to be funny, or if the user is frustrated with content that is intended to be consternating, then the efficacy value may be relatively high.” And, [0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer 18 may select a targeted content item that shares a common characteristic with the current content item (e.g., intended reaction=“comedic”; likability score=“9”; etc.), and may cause playback of the selected targeted content item to be queued for playback after the current content item has completed. If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.” And, [0025] “reactions, such as ‘happy’, ‘entertained’, ‘excited.’” Examiner interprets the efficacy value of the current content item as less than a threshold as a determination that the actual sentiment of the first user is determined not to include the intended reaction (e.g., excitement). Examiner interprets causing playback of the selected targeted content item to begin in its place when the efficacy value is below a threshold as causing additional portions of the content item that are associated with excitement to be provided to evoke excitement. In this case Examiner notes that the common characteristic shared by the current content item and the target content item is the intended reaction (e.g., excitement)).
Machado teaches not explicitly teach but Kandekar teaches: 
causing the first user equipment ([0031] “display device.” And,  [0054] “Graphical User Interface (GUI) used by the alert processing function to present an advance content alert to the user”) to present a map corresponding to the mapping, wherein the map conveys the intended target sentiments spanning the runtime and provides control for selective fast-forwarding of the content item to portions of the content item that are mapped to select target sentiments of the intended target sentiments, and wherein the control enables user customized playback of the content item according to the select target sentiments ([0050] “the alert processing function 22 may enable the user 14 to perform traditional remote control functions such as muting, fast-forwarding.” And, [0036] “The advance content alerts . . .for . . . desirable content. For example, if the user likes or desires action scenes, advance content alerts may be provided to the user for action scenes.” And, [0103] “inserting unobtrusive advance content alerts into a media item during playback.” And, [102] “In this example, the objectionable content is a segment of the video content item that is identified as being scary. As a result, an advance content alert is inserted at point A during playback of the media item . . . instructions are received from the user to skip the ‘scary’ content. As a result, when playback reaches a point B, playback skips to a point C, thereby skipping over the ‘scary’ content.” And, [0045] “a count-down timer indicating an amount of time, such as a number of seconds, until playback of the upcoming objectionable content.” And, [0038] “the media player 12 is to look ahead ten (10) minutes for upcoming content for which the user desires advance content alerts.” And, [0050] “the user 14 may be enabled to select a starting point and an ending point for a segment of the media item to be skipped.” Examiner interprets the content alerts correlated with segments including content that is identified by a sentiment (e.g., scary content) as a mapping that conveys intended target sentiments spanning the run time. Examiner interprets the control to skip or fast-forward through the identified segments as a control for selective fast-forwarding that enables user-customized playback of the intended target sentiments.). 
Therefore, it would have been obvious for Machado to include causing the first user equipment  to present a map corresponding to the mapping, wherein the map conveys the intended target sentiments spanning the runtime and provides control for selective fast-forwarding of the content item to portions of the content item that are mapped to select target sentiments of the intended target sentiments, and wherein the control enables user customized playback of the content item according to the select target sentiments as taught by Kandekar so that “the user is enabled to select one or more types of objectionable content for which to receive alerts from a list of predefined objectionable content types such as, for example, profane language, violent content, scary content, sexual situations” (Kandekar [0090]) and so that the “user may cause skipping of the objectionable content” (Kandekar [0061] resulting in an improved user experience.

Claim 26
	As per claim 21, Machado a method comprising: 
	creating, by a processing system including a processor, a mapping of target sentiments
with respect to a content item, wherein the target sentiments are specified by a distributor of the
content item ([0047] “the content may be divided into multiple segments, with each segment being associated with an intended reaction.” And, [0028]. And, [0044] “The intended reaction may be defined, for example, by the author or publisher of the content.” Examiner interprets the intended reaction as a target sentiment. Examiner interprets the author as a creator. Examiner interprets associating each segment of content with an intended reaction as deriving a mapping of target sentiments.); 
wherein the content item comprises a runtime, and wherein the mapping associates the target sentiments with increments of the runtime such that an intended target sentiment is associated with each respective increment of the runtime, resulting in intended target sentiments spanning the runtime ([0028] “the content may be logically divided into two or more segments, each of which may be associated with different or similar intended reactions. For example, a thirty second advertisement may start with a five second attention-grabbing scene that is intended to shock the audience, and may then switch to a scene that is intended to entertain the audience for the remaining twenty-five seconds.” Examiner interprets the length of the advertisement the runtime (e.g. 30 seconds) and the scenes within the advertisement associated with different intended reactions as the increments of the runtime); 
providing, by the processing system, a first portion of the content item to a first user equipment ([0007] “content may be selected and delivered for display.” And, [0031] “content computer may provide the selected content to the display device” where [0057] “the content may be logically divided into two or more segments, each of which may be associated with different or similar intended reactions.” Examiner interprets a segment of content provided to the user equipment as a first portion of the content item.); 
obtaining, by the processing system, first actual sentiments of a first user of the first user equipment during a first presentation of the first portion of the content item by the first user equipment ([0041] “determine a user reaction to the current content being displayed on display device based at least in part on the facial expression of the user viewing the current content. For example, user reaction analyzer may determine that the user is happy or entertained by the current content, e.g., if the user is smiling or laughing.” And, [0028] “comparing the actual reactions exhibited during playback of the different segments to the respective intended reactions for those segments.” And, [0047] “determining the indication of efficacy of the content may include comparing the actual reactions exhibited during playback of the multiple segments to the respective intended reactions for those segments.); 
determining, by the processing system, that the first actual sentiments satisfy first criteria for engaging a first action based on a comparison of the first actual sentiments to the target sentiments, resulting in a first identification of the first action ([0027] “The determined efficacy value may represent a level of correlation between the user's reaction and the intended reaction. For example, if the user is entertained by content that is intended to be funny, or if the user is frustrated with content that is intended to be consternating, then the efficacy value may be relatively high.” And, [0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer may select a targeted content item that shares a common characteristic with the current content item” and [0030] “If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.” Examiner interprets the efficacy value being greater than or less than a threshold value as satisfying a first criteria. Examiner interprets selecting content to play based on the threshold being satisfied as a first identification of a first action.);
engaging, by the processing system, the first action based on the first identification of the first action ([0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer 18 may select a targeted content item that shares a common characteristic with the current content item (e.g., intended reaction=“comedic”; likability score=“9”; etc.), and may cause playback of the selected targeted content item to be queued for playback after the current content item has completed. If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.” Examiner interprets causing playback of the selected targeted content item as engaging in the first action.).
wherein, if a first intended target sentiment associated with the first portion of the content item comprises excitement and when the first actual sentiments of the first user are determined not to include excitement, the engaging the first action comprises causing additional portions of the content item that are associated with excitement to be provided to the first user equipment to evoke excitement in the first user ([0027] “The determined efficacy value may represent a level of correlation between the user's reaction and the intended reaction. For example, if the user is entertained by content that is intended to be funny, or if the user is frustrated with content that is intended to be consternating, then the efficacy value may be relatively high.” And, [0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer 18 may select a targeted content item that shares a common characteristic with the current content item (e.g., intended reaction=“comedic”; likability score=“9”; etc.), and may cause playback of the selected targeted content item to be queued for playback after the current content item has completed. If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.” And, [0025] “reactions, such as ‘happy’, ‘entertained’, ‘excited.’” Examiner interprets the efficacy value of the current content item as less than a threshold as a determination that the actual sentiment of the first user is determined not to include the intended reaction (e.g., excitement). Examiner interprets causing playback of the selected targeted content item to begin in its place when the efficacy value is below a threshold as causing additional portions of the content item that are associated with excitement to be provided to evoke excitement. In this case Examiner notes that the common characteristic shared by the current content item and the target content item is the intended reaction (e.g., excitement)).
Machado teaches not explicitly teach but Kandekar teaches: 
causing, by the processing system, the first user equipment ([0031] “display device.” And,  [0054] “Graphical User Interface (GUI) used by the alert processing function to present an advance content alert to the user”) to present a map corresponding to the mapping, wherein the map conveys the intended target sentiments spanning the runtime and provides control for selective fast-forwarding of the content item to portions of the content item that are mapped to select target sentiments of the intended target sentiments, and wherein the control enables user customized playback of the content item according to the select target sentiments ([0050] “the alert processing function 22 may enable the user 14 to perform traditional remote control functions such as muting, fast-forwarding.” And, [0036] “The advance content alerts . . .for . . . desirable content. For example, if the user likes or desires action scenes, advance content alerts may be provided to the user for action scenes.” And, [0103] “inserting unobtrusive advance content alerts into a media item during playback.” And, [102] “In this example, the objectionable content is a segment of the video content item that is identified as being scary. As a result, an advance content alert is inserted at point A during playback of the media item . . . instructions are received from the user to skip the ‘scary’ content. As a result, when playback reaches a point B, playback skips to a point C, thereby skipping over the ‘scary’ content.” And, [0045] “a count-down timer indicating an amount of time, such as a number of seconds, until playback of the upcoming objectionable content.” And, [0038] “the media player 12 is to look ahead ten (10) minutes for upcoming content for which the user desires advance content alerts.” And, [0050] “the user 14 may be enabled to select a starting point and an ending point for a segment of the media item to be skipped.” Examiner interprets the content alerts correlated with segments including content that is identified by a sentiment (e.g., scary content) as a mapping that conveys intended target sentiments spanning the run time. Examiner interprets the control to skip or fast-forward through the identified segments as a control for selective fast-forwarding that enables user-customized playback of the intended target sentiments.). 
Therefore, it would have been obvious for Machado to include causing the first user equipment  to present a map corresponding to the mapping, wherein the map conveys the intended target sentiments spanning the runtime and provides control for selective fast-forwarding of the content item to portions of the content item that are mapped to select target sentiments of the intended target sentiments, and wherein the control enables user customized playback of the content item according to the select target sentiments as taught by Kandekar so that “the user is enabled to select one or more types of objectionable content for which to receive alerts from a list of predefined objectionable content types such as, for example, profane language, violent content, scary content, sexual situations” (Kandekar [0090]) and so that the “user may cause skipping of the objectionable content” (Kandekar [0061] resulting in an improved user experience.

Claims 2, 3, 22, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20130290994 (“Machado”) in view of US Patent Application Publication Number 20090288131 (“Kandekar”) as applied to claims 1, 21, and 26 above, and in further view of US Patent Application Publication Number 20200100718 (“Westerink”) and US Patent Application Publication Number 20210343406 (“McMillan). 
Claims 2 and 27
As per claims 2 and 27, Machado does not explicitly teach but Westerink teaches: 
obtaining the first actual sentiments of the first user comprises monitoring a cortisol level of the first user ([0028] “the past psychophysiological signal trace allows an estimation of the emotion-induced cortisol at the present moment in time and to a certain extent into the near future, the solution proposed herein can further improve the accuracy of such a prediction by an estimation of the expected frequency and severity of stressors that may occur between now and the moment for which the cortisol prediction is calculated.” And, [0096] “a further improvement of the estimated future cortisol level trace and thus enables a more accurate and more robust estimation of the future emotional state of the user by also taking the second contribution to the estimated future cortisol level trace based on the anticipated future stimulus responses into account.”).
Therefore, it would have been obvious to modify Machado and Kandekar to include obtaining the first actual sentiments of the first user comprises monitoring a cortisol level of the first user as taught by Westerink in order to “enables a more accurate and more robust estimation of the future emotional state of the user by also taking the second contribution to the estimated future cortisol level trace based on the anticipated future stimulus responses into account” (Westerink [0096]). 
Machado does not explicitly teach but McMillan teaches:	wherein the obtaining involves predicting sentiments of the first user where one or more machine learning (ML) algorithms are utilized and where feedback to the one or more ML algorithms causes any error in predictions of the sentiments of the first user to converge towards zero as utilization of the one or more ML algorithms is increased ([0101] “sentiment detection machine learning model in order to determine the inferred sentiment prediction.” And, [0106] “the training engine updates parameters of the sentiment detection machine learning model . . . the training engine adopts a combination of parameters that minimizes an error function determined based on the measure of deviation as the trained parameters of the sentiment detection machine learning model . . . training engine adopts a combination of parameters that maximizes a utility function determined based on the measure of deviation as the trained parameters of the sentiment detection machine learning model. In some embodiments, to optimize an error/reward function determined based on the measure of deviation, the training engine utilizes an optimization algorithm, such as gradient descent, gradient descent with backpropagation, or gradient descent with backpropagation through time.”).
Therefore, it would have been obvious to modify Machado, Kandekar, and Westerink to include wherein the obtaining involves predicting sentiments of the first user where one or more machine learning (ML) algorithms are utilized and where feedback to the one or more ML algorithms causes any error in predictions of the sentiments of the first user to converge towards zero as utilization of the one or more ML algorithms is increased as taught by McMillan in order to “improv[e] efficiency and effectiveness of predictive data analysis . . . by integrating symptomatic predictive data analysis with sentiment-based predictive data analysis to generate meaningful predictive insights” (McMillan [0027]). 

Claim 3
As per claim 3, Machado does not explicitly teach but Kandekar teaches: 
subsequent to the causing the first user equipment to present the map corresponding to the mapping of the target sentiments obtaining a first indication of a first selection of the content item from the first user equipment ([0103] “inserting unobtrusive advance content alerts into a media item during playback.” And, [102] “In this example, the objectionable content is a segment of the video content item that is identified as being scary. As a result, an advance content alert 96 is inserted at point A during playback of the media item . . . instructions are received from the user to skip the ‘scary’ content. As a result, when playback reaches a point B, playback skips to a point C, thereby skipping over the ‘scary’ content.” And, [0050] “the user 14 may be enabled to select a starting point and an ending point for a segment of the media item to be skipped.”).

Machado does not explicitly teach but Kandekar teaches:
wherein the providing of the first portion of the content item to the first user equipment is responsive to the obtaining of the first indication of the first selection of the content item from the first user equipment ([0103] “inserting unobtrusive advance content alerts into a media item during playback.” And, [102] “In this example, the objectionable content is a segment of the video content item that is identified as being scary. As a result, an advance content alert 96 is inserted at point A during playback of the media item . . . instructions are received from the user to skip the ‘scary’ content. As a result, when playback reaches a point B, playback skips to a point C, thereby skipping over the ‘scary’ content.” And, [0050] “the user 14 may be enabled to select a starting point and an ending point for a segment of the media item to be skipped.”).
Therefore, it would have been obvious to modify Machado, Kandekar, Westerink, and McMillan to include subsequent to the causing the first user equipment to present the map corresponding to the mapping of the target sentiments obtaining a first indication of a first selection of the content item from the first user equipment and wherein the providing of the first portion of the content item to the first user equipment is responsive to the obtaining of the first indication of the first selection of the content item from the first user equipment as further taught by Kandekar so that “the user is enabled to select one or more types of objectionable content for which to receive alerts from a list of predefined objectionable content types such as, for example, profane language, violent content, scary content, sexual situations” (Kandekar [0090]) and so that the “user may cause skipping of the objectionable content” (Kandekar [0061] resulting in an improved user experience.

Claim 22
As per claim 22, Machado further teaches:
monitoring for the first actual sentiments of the first user during the first presentation of the content item by a communication device, wherein the obtaining of the first actual sentiments of the first user is based on the monitoring ([0036] “a user reaction analyzer.” And, [041] “User reaction analyzer may execute on processor, and may be configured to determine a user reaction to the current content being displayed on display device based at least in part on the facial expression of the user viewing the current content. For example, user reaction analyzer 23 may determine that the user is happy or entertained by the current content.” And, [0043] “the user's reaction to the current content may be quantified using a numerical score on a likability scale, e.g., where a score of ten (based on an expression of amazement, dilated pupils, and a smile) indicates that the user very much likes the content, and a score of one (based on an expression of disgust) indicates that the user very much dislikes the content . . . the user's reaction to the current content may be quantified using a textual indicator from a defined taxonomy of reactions, such as “happy”, “entertained”, “excited”, “surprised”, “frustrated”, “confused”, “bored.””).
Machado does not explicitly teach but Westerink teaches: 
wherein the monitoring comprises monitoring a cortisol level of the first user ([0028] “the past psychophysiological signal trace allows an estimation of the emotion-induced cortisol at the present moment in time and to a certain extent into the near future, the solution proposed herein can further improve the accuracy of such a prediction by an estimation of the expected frequency and severity of stressors that may occur between now and the moment for which the cortisol prediction is calculated.” And, [0096] “a further improvement of the estimated future cortisol level trace and thus enables a more accurate and more robust estimation of the future emotional state of the user by also taking the second contribution to the estimated future cortisol level trace based on the anticipated future stimulus responses into account.”).
Therefore, it would have been obvious to modify Machado and Kandekar to include obtaining the first actual sentiments of the first user comprises monitoring a cortisol level of the first user as taught by Westerink in order to “enables a more accurate and more robust estimation of the future emotional state of the user by also taking the second contribution to the estimated future cortisol level trace based on the anticipated future stimulus responses into account” (Westerink [0096]). 
Machado does not explicitly teach but McMillan teaches:	wherein the obtaining involves predicting sentiments of the first user where one or more machine learning (ML) algorithms are utilized and where feedback to the one or more ML algorithms causes any error in predictions of the sentiments of the first user to converge towards zero as utilization of the one or more ML algorithms is increased ([0101] “sentiment detection machine learning model in order to determine the inferred sentiment prediction.” And, [0106] “the training engine updates parameters of the sentiment detection machine learning model . . . the training engine adopts a combination of parameters that minimizes an error function determined based on the measure of deviation as the trained parameters of the sentiment detection machine learning model . . . training engine adopts a combination of parameters that maximizes a utility function determined based on the measure of deviation as the trained parameters of the sentiment detection machine learning model. In some embodiments, to optimize an error/reward function determined based on the measure of deviation, the training engine utilizes an optimization algorithm, such as gradient descent, gradient descent with backpropagation, or gradient descent with backpropagation through time.).
Therefore, it would have been obvious to modify Machado, Kandekar, and Westerink to include wherein the obtaining involves predicting sentiments of the first user where one or more machine learning (ML) algorithms are utilized and where feedback to the one or more ML algorithms causes any error in predictions of the sentiments of the first user to converge towards zero as utilization of the one or more ML algorithms is increased as taught by McMillan in order to “improv[e] efficiency and effectiveness of predictive data analysis . . . by integrating symptomatic predictive data analysis with sentiment-based predictive data analysis to generate meaningful predictive insights (e.g., meaningful diagnostic predictive insights) about” users (McMillan [0027]). 

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20130290994 (“Machado”) in view of US Patent Application Publication Number 20090288131 (“Kandekar”) as applied to claim 21 above, and in further view of US Patent Application Publication Number 20140259055 (“Sangal”). 
Claim 23
As per claim 23, Machado further teaches: 
wherein the determining that the first actual sentiments satisfy the first criteria comprises determining that the first actual sentiments exceed a threshold, and wherein the operations further comprise responsive to the determining that the first actual sentiments exceed the threshold, causing the first presentation of the content item by a communication device to be paused and causing a first advertisement to be presented by the communication device in a first advertising timeslot ([0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer 18 may select a targeted content item that shares a common characteristic with the current content item (e.g., intended reaction=“comedic”; likability score=“9”; etc.), and may cause playback of the selected targeted content item to be queued for playback after the current content item has completed. If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.”)
Machado does not explicitly teach but Sangal teaches: 
causing the first presentation of the content item by the communication device to resume subsequent to the first advertising timeslot ([0015] “using one or more server computers, the online video is resumed following the advertisement being served.” And, [0018] “serving the advertisement comprises pausing the online video and facilitating at least an offer for a discount. At step 308, using one or more server computers, the online video is resumed following the advertisement being served.”). 
Therefore, it would have been obvious to modify the combination of Machado and Kandekar to include causing the first presentation of the content item by the communication device to resume subsequent to the first advertising timeslot as taught by Sangal in order to “enhance a user's experience by creating non-intrusive advertising schemes which enable the user to pursue targeted advertisements and/or discounts at a convenient time” (Sangal [0002]).   

Claim 24
As per claim 24, Machado further teaches: 
selecting the first advertisement based on the first actual sentiments ([0027] “The determined efficacy value may represent a level of correlation between the user's reaction and the intended reaction. For example, if the user is entertained by content that is intended to be funny, or if the user is frustrated with content that is intended to be consternating, then the efficacy value may be relatively high.” And, [0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer may select a targeted content item that shares a common characteristic with the current content item.”).
providing the first advertisement to the communication device in accordance with the selecting of the first advertisement ([0030] “if the efficacy value of the current content item is greater than a threshold efficacy value, content computer 18 may select a targeted content item that shares a common characteristic with the current content item (e.g., intended reaction=“comedic”; likability score=“9”; etc.), and may cause playback of the selected targeted content item to be queued for playback after the current content item has completed. If the efficacy value of the current content item is less than a threshold efficacy value, content computer 18 may cause playback of the current content item to be stopped before completion, and may cause playback of the selected targeted content item to begin in its place.”).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20130290994 (“Machado”) in view of US Patent Application Publication Number 20090288131 (“Kandekar”) in view of US Patent Application Publication Number 20140259055 (“Sangal”) as applied to claim 24 above, and in further view of US Patent Application Publication Number 20130144720 (“Hari). 
Claim 25
As per claim 25, Machado does not explicitly teach but Hari teaches:  
soliciting a first bid from a first sponsor of the first advertisement and a second bid from a second sponsor of a second advertisement ([0076] “the advertising system may solicit bids to display an advertisement associated with the bidding advertiser in or with the ad opportunity, and may select and gather one or more advertisements associated with winning bids.” And, [0077] “advertisers to submit bids and/or purchase a display of an advertisement with ad opportunities.”).
Machado does not explicitly teach but Hari teaches:  
wherein the selecting of the first advertisement is further based on the first bid and the second bid ([0074] “the highest bid in the first auction may be identified, selected, and/or gathered as part of the advertisement set.” And, [0076] “select and gather one or more advertisements associated with winning bids.”). 
Therefore, it would have been obvious to modify the combination of Machado, Kandekar, and Sangal to include soliciting a first bid from a first sponsor of the first advertisement and a second bid from a second sponsor of a second advertisement and wherein the selecting of the first advertisement is further based on the first bid and the second bid as taught by Hari so that “online publishers may . . . maximize their yields right across their properties by monetizing their inventory and maximizing advertising opportunities” (Hari [0003]).  




 
Response to Arguments 
35 U.S.C. 103
Applicant's arguments, see pages 25-28, filed 06/08/2022, with respect to the rejection(s) of claims 1-13 and 21-27 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of in view of Machado and Kandekar under 35 U.S.C. 103(a).

35 U.S.C. 101
Applicant's arguments, see pages 11-22, filed 06/08/2022, with respect to the rejection(s) of claims 1-13 and 21-27 under 35 U.S.C. 103 have been fully considered but are not persuasive. 
First, Applicant argues that “there are no court decisions in which the entirety of amended independent claim 1 is identified as an abstract idea, and thus respectfully submits that the Office has failed to establish a prima facie case that independent claim 1, as a whole, constitutes the asserted abstract idea” (remarks page 16). Examiner respectfully replies that the Examiner does not assert that the entirety of claim 1 recites an abstract idea, only the limitations set forth in the 35 U.S.C. 101 rejection above. Examiner also adds that there is no requirement that a court decision identifies the entirety of the claim as an abstract idea to make a prima facie case that the claim is directed to an abstract idea.  
Second, Applicant argues that: 
Applicant's aforementioned claimed features are explicitly and necessarily rooted in computer and content (e.g., video) playback/control technology, requiring the use of content playback devices. Those of ordinary skill in the art would readily appreciate that presenting a map that conveys information spanning a runtime of a content item and provides control for selective fastforwarding of the content item requires computer and content playback operations and protocols that cannot possibly be implemented or performed in the human mind or by hand via pen and paper and that do not fall within methods of organizing human activity (remarks page 17).

Applicant submits, therefore, that these claim elements inextricably tie the claim to computer and content (e.g., video) playback/control technology fields such that the claim is rooted in such technologies and involves computer operations and technological
implementations that move the claim beyond a general link to a technological environment. That is, any abstract idea (that might arguably be said to be recited in the claim) is used in
conjunction with particular machines/manufactures that are integral to the claim (remarks page 17). 

	Examiner respectfully agrees that the limitation reciting presenting a mapping and providing a control for selective fast-forwarding does not fall within certain method of organizing human activities under. However, this limitation was treated as an additional limitation under Step 2A, prong 2 of the analysis. Specifically, Examiner respectfully notes that the recitation of a control for selective fast forwarding to portions of the content item that are mapped to select target sentiments is recited at a high level of generality. Applicant’s specification only discusses fast-forwarding once in paragraph [0033] of the published specification which states “the targeted emotions/sentiments as provided by the server may be presented via the application 204 b as, e.g., a map, a graph, an image, an audio guide, and/or any other indications/indicators that convey the intended emotional/sentimental targets over the entirety of the thirty minute runtime video” and that “the user may have an ability to select (e.g., fast-forward to) those portions, potentially skipping/avoiding other portions of the video.” The claim language and corresponding portion of the specification describe generic fast-forwarding capabilities in the technological environment of a video playback system. The claims do not describe a specific user interface beyond providing the user with the mapping information (i.e., a particular scene is intended to be comedic, scary, etc.) and the ability to manually fast-forward through that scene. Therefore this limitation only generally links the abstract idea to the technological environment of video playback. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
	Third Applicant argues that the limitations relating to presenting a map of intended target sentiments and providing a control for selective fast-forwarding “are additional features which are not well-understood, not routine, and not conventional, and, therefore, are additional elements in the claim that amount to significantly more than a judicial exception. That is, these unconventional activities of
independent claim 1 provide for significantly more than the abstract idea and render the claim
patent eligible.” Examiner respectfully disagrees and replies that the processor, memory and first user equipment to display content and a content map are recited at a high level of generality and merely generally link the abstract idea to a particular technological environment (i.e., a generic computing device with a processor and memory, and first user equipment (such as a smartphone) to display advertisements/content provided by the processing system). Additionally, the recitation of a control for selective fast forwarding to portions of the content item that are mapped to select target sentiments is recited at a high level of generality. Examiner notes that Applicant’s specification only discusses fast-forwarding once in paragraph [0033] of the published specification which states “the targeted emotions/sentiments as provided by the server may be presented via the application 204 b as, e.g., a map, a graph, an image, an audio guide, and/or any other indications/indicators that convey the intended emotional/sentimental targets over the entirety of the thirty minute runtime video” and that “the user may have an ability to select (e.g., fast-forward to) those portions, potentially skipping/avoiding other portions of the video.” The claim language and corresponding portion of the specification describe generic fast-forwarding capabilities in the technological environment of a video playback system. The claims do not describe a specific user interface beyond providing the user with the mapping information (i.e., a particular scene is intended to be comedic, scary, etc.) and the ability to manually fast-forward through that scene. Therefore this limitation only generally links the abstract idea to the technological environment of video playback. Additionally, Examiner respectfully notes that because these limitations only generally link the abstract idea to a particular technological environment, evidence under Berkheimer that the additional limitations are well-understood, routine, and conventional are not required. However, Examiner notes that providing a user with controls to fast-forwarding or skipping scenes in a video is well known, routine and conventional as evidence by US Patent Application Number 20070003220 (“Hamasaka”) paragraph [0002] which states “Well-known playback controls that can be used in commercially produced playback apparatuses include fast-forward, fast-rewind, chapter skip” and US Patent Application Number 20090263099 (“Shintani”) paragraph [0162] “fast-forward playback is a well-known technique.”  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication Number 9712587 (“Alfishawi”) teaches a “user is presented different types of content during a current session can provide information regarding whether the user finds the content type exciting or boring. In another example, when it can be discerned that the user is stressed during a current session (e.g., based on cortisol levels), content associated with alleviating the user's stress can be identified for presenting to the user during the current session” (col. 13, lines 15-30) 
US Patent Application Publication Number 20220150586 (“Gray”) teaches classification of scenes labeled by time stamps ([0042]) and selective fast forwarding of types of scenes the user wishes to avoid ([0043]) 
US Patent Application Publication Number 20200413142 (“Panchaksharaiah”) teaches fast forwarding scenes based on metadata describing the scenes
US Patent Application Publication Number 20200302825 (“Sachs”) teaches mapping between features of a content clip and associated physiological values ([0166]) and comparison of the measured physiological response score to a target response of media content ([0025])
US Patent Application Publication Number 20190102706 (“Frank”) teaches comparing a measured response of a user when exposed to content with the predicted response of the user when exposed to the same content ([0015])
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622     

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622